Exhibit 10.21

LEASE

THIS LEASE (“Lease”) is made on the 19th day of May, 2006 by and between WTA
Kifer LLC, a California limited liability company (hereinafter called “Lessor”)
and Zoran Corporation, a Delaware corporation (hereinafter called “Lessee”).

IN CONSIDERATION OF THE MUTUAL PROMISES HEREIN CONTAINED, THE PARTIES AGREE AS
FOLLOWS:

1.             Premises.  Lessor leases to Lessee, and Lessee leases from
Lessor, upon the terms and conditions herein set forth, those certain Premises
(“Premises”) situated in the City of Sunnyvale, County of Santa Clara,
California, as outlined in Exhibit “A” attached hereto and described as follows:
approximately 88,924 rentable square foot building located at 1390 Kifer Road,
Sunnyvale, California.  Square footage is calculated from exterior face of the
building.  Lessee’s pro-rata share of the building is 100%.  Lessee’s Pro-Rata
Share (“Pro-Rata Share”) of the project (the “Project”) is +/- 53.73% based on
the rear building of the project being approximately 76,573 rentable square feet
(the “Rear Building”).

2.             Term.  The term of this Lease shall be for ten (10) years,
commencing October 1, 2006 (“Lease Commencement Date”) and terminating September
30, 2016, subject to Lessee’s right to extend the term pursuant to Section 4
below.

Lessee shall have the one time right to terminate the Lease at the end of the
seventh (7th) lease year upon providing nine (9) months’ prior written notice to
Lessor.  In the event Lessee exercises its right to terminate, Lessee shall pay
to Lessor $895,188 in addition to the unamortized balance of (a) the cost of the
tenant improvement allowance set forth in Section 7 and (b) any leasing
commissions payable in connection with this Lease amortized at a rate of eight
percent (8%) over the ten (10) year term of the Lease.

3.             Rent.  Lessee shall pay to Lessor rent for the Premises in lawful
money of the United States of America, as provided for in the schedule below. 
Except as set forth herein, Rent shall be paid without deduction or offset,
prior notice, or demand, at such place as may be designated from time to time by
Lessor.  A deposit of $185,000.00 as a Security Deposit shall be made by Lessee
and held by Lessor pursuant to Paragraph 5 of this Lease, and shall be paid upon
full execution and delivery of the Lease.  Notwithstanding that the Premises
shall consist of approximately 88,924 rentable square feet throughout the term,
for purposes of determining Base Rent, the Premises shall be deemed to consist
of 75,000 rentable square feet during Months 1 - 12, 80,000 rentable square feet
during Months 13 - 18 and 88,924 rentable square feet for the remainder of the
Term thereafter for purposes of providing Lessee with a partial rent abatement.

Monthly rent (referred to herein as “Monthly Rent” or “Base Rent”) shall be paid
in advance on the first (1st) day of each calendar month as follows:

Period

 

Per RSF/mo

 

Monthly Rent

 

Months 1 - 2 (75,000 RSF)

 

$

1.275

 

$ 

128,125.00

**

Months 3 -12 (75,000 RSF)

 

$

1.275

 

$

95,625.00

 

 


--------------------------------------------------------------------------------


 

Period

 

Per RSF/mo

 

Monthly Rent

 

Months 13 -18 (80,000 RSF)

 

$

1.326

 

$

106,080.00

 

Months 19 - 24 (88,924 RSF)

 

$

1.326

 

$

117,913.22

 

Months 25 — 36 (88,924 RSF)

 

$

1.379

 

$

122,626.19

 

Months 37 -48 (88,924 RSF)

 

$

1.434

 

$

127,517.01

 

Months 49 60 (88,924 RSF)

 

$

1.492

 

$

132,674.60

 

Months 61 72 (88,924 RSF)

 

$

1.551

 

$

137,921.12

 

Months 73 84 (88,924 RSF)

 

$

1.613

 

$

143,434.41

 

Months 85 — 96 (88,924 RSF)

 

$

1.678

 

$

149,214.47

 

Months 97 -108 (88,924 RSF)

 

$

1.745

 

$

155,172.38

 

Months 109 -120 (88,924 RSF)

 

$

1.815

 

$

161,397.06

 

--------------------------------------------------------------------------------

** Rent for months 1-2 include $32,500.00 for early termination of Yahoo lease.

Rent for any period during the term hereof which is for less than one (1) full
month shall be a pro-rata portion of the monthly rent payment.  Lessee
acknowledges that late payment by Lessee to Lessor of rent or any other payment
due Lessor will cause Lessor to incur costs not contemplated by this Lease, the
exact amount of such costs being extremely difficult and impracticable to fix. 
Such costs include, without limitation, processing and accounting charges, and
late charges that may be imposed on Lessor by the terms of any encumbrance and
note secured by any encumbrance covering the Premises.  Therefore, if any
installment of rent or other payment due from Lessee is not received by Lessor
within ten (10) days following the date it is due and payable, Lessee shall pay
to Lessor an additional sum of seven percent (7%) of the overdue amount as a
late charge.  Notwithstanding anything contained in this paragraph, if Lessee is
delinquent in the payment of Rent and is subject to a late charge, Lessor agrees
to waive the late charge if the Rent or Additional Rent due is paid within five
(5) days of Lessor’s written notice to Lessee of the delinquent amount owed and
provided Lessee has not been delinquent in its payment of Rent or Additional
Rent owed under this Lease during the twelve (12) month period preceding the
rent delinquency in question, However, Lessor shall only be obligated to notify
Lessee once of its intent to assess a late charge in any twelve (12) month
period.  The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Lessor will incur by reason of late
payment by Lessee.  Acceptance of any late charge shall not constitute a waiver
of Lessee’s default with respect to the overdue amount, nor prevent Lessor from
exercising any of the other rights and remedies available to Lessor.

All taxes, insurance premiums, Outside Area Charges, late charges, costs and
expenses which Lessee is required to pay hereunder, together with all interest
and penalties that may accrue thereon in the event of Lessee’s failure to pay
such amounts, and all reasonable damages, costs, and attorney’s fees and
expenses which Lessor may incur by reason of any default of Lessee or failure on
Lessee’s part to comply with the terms of this Lease, shall be deemed to be
additional rent (hereinafter, “Additional Rent”), and, in the event of
non-payment by Lessee, Lessor shall have all of the rights and remedies with
respect thereto as Lessor has for the non-payment of monthly installment of
rent.

2


--------------------------------------------------------------------------------


4.             Option to Extend Term.

A.            Lessee shall have the option to extend the term on all the
provisions contained in this Lease for one (1) five (5) year period (“extended
term”) at an adjusted rental calculated as provided in Subparagraph B below on
the condition that:

(1)                                  Lessee has given to Lessor written notice
of exercise of that option (“option notice”) at least fourteen (14) months but
no more than fifteen (15) months before expiration of the initial term.

(2)                                  Lessee is not in default in the performance
of any of the terms and conditions of the Lease beyond any applicable cure
period on the date of giving the option notice, and Lessee is not in default
beyond any applicable cure period on the date that the extended term is to
commence.

B.            RENT FOR OPTION PERIOD:  The rent during the extended term shall
be the then current fair market monthly rent (“Fair Market Rent”) for the
Premises as of the commencement date of the extended term.  Lessee shall include
with its option notice Lessee’s estimate of Fair Market Rent.  Within fifteen
(15) business days of receipt of the option notice, Lessor shall either accept
Lessee’s estimate of Fair Market Rent (in which case the parties shall execute a
mutually acceptable amendment extending the term of the Lease) or notify Lessee
in writing that Lessor disagrees with Lessee’s estimate and propose Lessor’s own
estimate of Fair Market Rent.  If Lessor disagrees with Lessee’s estimate, the
parties shall negotiate in good faith to promptly resolve their differences.  if
the parties cannot agree within thirty (30) from receipt of notice, then the
Fair Market Rent shall be determined by commercial real estate brokers as
detailed below.  In determining the Fair Market Rent, the parties (and in the
absence of their agreement, the brokers) shall determine the Fair Market Rent by
taking into consideration the rents being charged at the time such determination
is to be made for similar office/R&D space in similar properties in the
Sunnyvale area pursuant to leases with terms and provisions substantially
similar to those contained in this Lease, taking into account the location, age,
and condition of the Building, lease term length, inducements (e.g., improvement
allowances, rent concessions, etc.), brokerage commissions and all other
relevant factors.  All other terms and conditions contained in the Lease, as the
same may be amended from time to time by the parties in accordance with the
provisions of the Lease, shall remain in full force and effect and shall apply
during the extended term.

If it becomes necessary to determine the Fair Market Rent with the assistance of
commercial real estate brokers, all of whom shall have at least five (5) years
experience specializing in leasing commercial space located in the vicinity of
the Premises and none of whom shall have worked for either Lessor or Lessee in
the five (5) year period preceding the commencement date of the extended term,
such brokers shall be appointed and shall act in accordance with the following
procedures:

1.             If the parties are unable to agree on the Fair Market Rent within
the allowed time, either party may demand a determination by brokers by giving
written notice to the other party, which demand to be effective must state the
name, address and qualifications of a broker selected by the party demanding a
determination (the

3


--------------------------------------------------------------------------------


“Notifying Party”).  Within ten (10) days following the Notifying Party’s
determination demand, the other party (the “Non-Notifying Party”) shall either
approve the broker selected by the notifying party or select a second properly
qualified broker by giving written notice of the name, address and qualification
of said broker to the Notifying Party.  If the Non-Notifying Party fails to
select a broker within the ten (10) day period, the broker selected by the
Notifying Party shall be deemed selected by both parties and no other broker
shall be selected.  If two brokers are selected, they shall select a third
appropriately qualified broker.

2.             If only one broker is selected, that broker shall notify the
parties in simple letter form of its determination of the Fair Market Rent for
the Premises within fifteen (15) days following his selection.

3.             If multiple brokers are selected, the brokers shall meet no later
than ten (10) days following the selection of the last brokers.  At such meeting
the brokers shall attempt to determine the Fair Market Rent for the Premises as
of the commencement date of the extended term by the agreement of at least two
(2) of the brokers.

4.             If two (2) or more of the brokers agree on the Fair Market Rent
for the Premises at the initial meeting, the agreeing brokers shall, in simple
letter form executed by the agreeing brokers, notify both Lessor and Lessee of
the amount set by such agreement.  If multiple brokers are selected and two (2)
brokers are unable to agree on the Fair Market Rent for the Premises, all
brokers shall submit to Lessor and Lessee an independent determination of the
Fair Market Rent for the Premises in simple letter form within twenty (20) days
following appointment of the final broker.  The parties shall then determine the
Fair Market Rent for the Premises by averaging the determinations.

5.             The brokers’ determination of Fair Market Rent shall be based on
rental for similar office/R&D space in similar properties in the Sunnyvale area
pursuant to leases with terms and provisions substantially similar to those
contained in this Lease, taking into account the location, age, and condition of
the Building, lease term length, inducements (e.g., improvement allowances, rent
concessions, etc.), brokerage commissions and all other relevant factors.  In
determining Fair Market Rent, the brokers shall take into account the
improvements that have been installed in the Premises at Lessor’s expense but
shall not consider any improvements or alterations that have been installed in
the Premises at Lessee’s expense.

6.             If only one broker is selected, then each party shall pay
one-half of the fees and expenses of that broker, If three brokers are selected,
each party shall bear the fees and expenses of the broker it selects and
one-half of the fees and expenses of the third broker.

7.             If the parties are unable to agree upon the fair market rent
within ninety (90) days after Lessor’s receipt of Lessee’s option notice,
neither party shall have any obligation to extend the term of the lease.

4


--------------------------------------------------------------------------------


8.             Neither party shall be bound by any determination of market rent
by any third party.

C.            The option to extend shall be personal to Lessee, and shall not be
transferable or assignable to any other person or entity other than a person or
entity to which this Lease was assigned or to which the Premises were subleased
in connection with a Permitted Transfer as provided for in Section 21.  If
Lessee has exercised its option to extend, the phrase “Lease term” as used in
this Lease shall mean the initial term of the Lease and the extended term.

5.             Security Deposit.  Lessor acknowledges that Lessee has deposited
with Lessor a Security Deposit in the sum of One Hundred Eighty-Five Thousand
and 00/100 Dollars ($185,000.00) to secure the full and faithful performance by
Lessee of each term, covenant, and condition of this Lease.  If Lessee shall at
any time fail to make any payment or fail to keep or perform any term, covenant,
or condition on its part to be made or performed or kept under this Lease,
Lessor may, but shall not be obligated to and without waiving or releasing
Lessee from any obligation under this Lease, use, apply, or retain the whole or
any part of said Security Deposit (a) to the extent of any sum due to Lessor; or
(b) to compensate Lessor for any loss, damage, attorneys’ fees or expense
sustained by Lessor due to Lessee’s default.  In such event, Lessee shall,
within five (5) business days of written demand by Lessor, remit to Lessor
sufficient funds to restore the Security Deposit to its original sum.  No
interest shall accrue on the Security Deposit.  Should Lessee comply with all
the terms, covenants, and conditions of this Lease and, at the end of the term
of this Lease, leave the Premises in the condition required by this Lease, then
said Security Deposit or any balance thereof, less any sums owing to Lessor,
shall be returned to Lessee within fifteen (15) days after the termination of
this Lease and vacancy of the Premises by Lessee.  Lessor can maintain the
Security Deposit separate and apart from Lessor’s general funds, or can
co-mingle the Security Deposit with the Lessor’s general and other funds.

6.             Use of the Premises.  The Premises shall be used exclusively for
the purpose of general office, computer laboratory, research and development,
shipping and receiving.

Lessee shall not use or permit the Premises, or any part thereof, to be used for
any purpose or purposes other than the purpose for which the Premises are hereby
leased; and no use shall be made or permitted to be made of the Premises, nor
acts done, which will increase the existing rate of insurance upon the building
in which the Premises are located, or cause a cancellation of any insurance
policy covering said building, or any part thereof, nor shall Lessee sell or
permit to be kept, used, or sold, in or about the Premises, any article which
may be prohibited by the standard form of fire insurance policies.  Lessee shall
not commit or suffer to be committed any waste upon the Premises or any public
or private nuisance or other act or thing which may disturb the quiet enjoyment
of any other tenant in the building in which the Premises are located; nor,
without limiting the generality of the foregoing, shall Lessee allow the
Premises to be used for any improper, immoral, unlawful, or objectionable
purpose,

Lessee shall not place any harmful liquids in the drainage system of the
Premises or of the building of which the Premises form a part.  No waste
materials or refuse shall be dumped upon or permitted to remain upon any part of
the Premises outside of the building proper except in trash containers placed
inside exterior enclosures designated for that purpose by Lessor, or inside the
building proper where designated by Lessor.  No materials, supplies, equipment,

5


--------------------------------------------------------------------------------


finished or semi-finished products, raw materials, or articles of any nature
shall be stored upon or permitted to remain on any portion of the Premises
outside of the building proper.

Lessor represents and warrants to Lessee that to the best of its knowledge there
are no Toxic or Hazardous materials present on, at or under the Premises, which
shall be deemed to include underlying land and groundwater, at the time of
Lessee’s occupancy.  Lessor shall be responsible for and indemnify, defend and
hold harmless Lessee, its partners, directors, officers, employees, lenders, and
successors against all claims, obligations, liabilities, demands, damages,
judgments, and costs, including reasonable attorneys’ fees arising from or in
connection with any prior Toxic or Hazardous Materials (as defined below) that
existed prior to Lessee’s occupancy of the Premises or not caused by Lessee, its
agents, employees, invitees or contractors.  This indemnity shall survive the
termination of the Lease.  Lessee in turn represents to Lessor that it does not
now and will not in the future permit the use or storage on the Premises of
Toxic or Hazardous Materials, excluding, however basic janitorial, maintenance
and office supplies, and materials commonly used in connection with Lessee’s
business as described in paragraph 6 hereof.  For purposes of this Section 6,
‘Toxic or Hazardous Materials” shall mean any product, substance, chemical,
material or waste whose presence, nature, quality and/or intensity or existence,
use, manufacture, disposal, transportation, spill, release or effect, either by
itself or in combination with other materials expected to be on the Premises, is
either (i) potentially injurious to the public health, safety or welfare, the
environment, or the Premises; (ii) regulated or monitored by any governmental
authority; or (iii) a basis for potential liability of Lessee and Lessor to any
governmental agency or third party under any applicable statute or common law
theory.  “Toxic or Hazardous Materials” shall include, but not be limited to,
hydrocarbons, petroleum, gasoline, crude oil or any products or by-products
thereof.

Lessee hereunder shall be responsible for and indemnify, and hold Lessor and its
partners, directors, officers, employees, lenders, successors and assigns
harmless from all claims, obligations, liabilities, demands, damages, judgments
and costs, including reasonable attorneys’ fees arising at any time during or in
connection with Lessee’s causing or permitting any Toxic or Hazardous Materials
to be brought upon, stored, manufactured, generated, handled, disposed, or used
on, under or about the Premises.  Lessee’s and Lessor’s obligations hereunder
shall survive the termination of this Lease.

If, at any time during the term of this Lease, Lessor suspects that any Toxic or
Hazardous Materials may be present on the Premises, Lessor may order a soils
report, or its equivalent, at Lessee’s expense and Lessee shall pay such costs
if it is determined that Lessee or Lessee’s agents, employees or contractors
released or caused Toxic or Hazardous Materials on or about the Premises.  If
any such Toxic or Hazardous Materials are found on or about the Premises and it
is determined that Lessee or Lessee’s agents, employees or contractors caused
such contamination, Lessor shall consult with Lessee regarding remediation plans
and Lessee shall deposit with Lessor, within fifteen (15) days of notice from
Lessor to Lessee to do so, the amount necessary to remove the substances and
remedy the problem in accordance with applicable law, which Lessor shall use to
do the required remediation and shall return to Lessee any unused monies.

6


--------------------------------------------------------------------------------


Lessee shall abide by all laws, ordinances, and statutes, as they now exist or
may hereafter be enacted by legislative bodies having jurisdiction thereof,
relating to its use and occupancy of the Premises.

7.             Improvements:  Lessee currently occupies the Premises and
therefore accepts the Premises in its “AS IS” condition.  However, Lessor shall
provide Lessee with a tenant improvement allowance of Five and 00/100 Dollars
($5.00) per rentable square foot, or $444,620.00 total, for mutually agreed upon
tenant improvements to be installed by a licensed and insured contractor
reasonably acceptable to Lessor (the ‘Tenant improvements”).  in addition,
Lessor shall provide Lessee with an allowance of One and 00/100 Dollar ($1.00)
per rentable square foot, or $88,924.00 total, to be used for the installation
of a generator.  All tenant improvement work shall be competitively bid.  Lessee
shall have the right, in its sole discretion, to identify the improvements for
which the allowance shall pay.  Lessor will not charge any supervisory,
management or other fee, or require union labor in connection with the Tenant
Improvements.

8.             Taxes and Assessments.

A.            Lessee shall pay before delinquency any and all taxes,
assessments, license fees, and public charges levied, assessed, or imposed upon
or against Lessee’s fixtures, equipment, furnishings, furniture, appliances, and
personal property installed or located on or within the Premises.  Lessee shall
cause said fixtures, equipment, furnishings, furniture, appliances, and personal
property to be assessed and billed separately from the real property of Lessor. 
If any of Lessee’s said personal property shall be assessed with Lessor’s real
property, Lessee shall pay to Lessor the taxes attributable to Lessee within ten
(10) days after receipt of a written statement from Lessor setting forth the
taxes applicable to Lessee’s property.

B.            All property taxes or assessments levied or assessed by or
hereafter levied or assessed by any governmental authority against the Premises
or any portion of such taxes or assessments which becomes due or accrued during
the term of this Lease shall be paid by Lessor.  Lessee shall pay to Lessor
Lessee’s Pro-Rata Share of such taxes or assessments twenty (20) days after
receipt of an invoice therefor.  Lessee’s liability hereunder shall be prorated
to reflect the commencement and termination dates of this Lease.  Lessee shall
have the right, in good faith, to contest any tax or assessment, provided that
Lessee indemnifies Lessor from any loss or liability in connection therewith. 
Lessor shall use its best efforts to assist Lessee in its efforts to contest any
tax or assessment.  Said right does not preclude Lessee from paying such taxes
by the date due.

C.            During the first two (2) years of the Lease term, Lessee shall not
be obligated to pay any portion of the increase in property taxes resulting from
the sale, refinance or change in ownership of 1390 Kifer Road or any other part
of the Project.

9.             Insurance.

A.            Indemnity.  Lessee agrees to indemnify, defend and save Lessor
against and hold Lessor harmless from any and all demands, claims, causes of
action, judgments, obligations, or liabilities, and all reasonable expenses
incurred in investigating or resisting the same (including

7


--------------------------------------------------------------------------------


reasonable attorneys’ fees) on account of, or arising out of, the condition,
use, or occupancy of the Premises by Lessee, its employees, agents or
contractors, except to the extent of Lessor’s gross negligence or intentional
misconduct.  This Lease is made on the express condition that, except as
otherwise provided herein, Lessor shall not be liable for, or suffer loss by
reason of, injury to person or property, from whatever cause, in any way
connected with the condition, use, or occupancy of the Premises, specifically
including, without limitation, any liability for injury to the person or
property of Lessee, its agents, officers, employees, licensees, and invitees,
except to the extent of Lessor’s gross negligence or intentional misconduct. 
Notwithstanding anything to the contrary in this Lease, Lessor agrees to
indemnify, defend and save Lessee against and hold Lessee harmless from any and
all demands, claims, causes of action, judgments, obligations, or liabilities,
and all reasonable expenses incurred in investigating or resisting the same
(including reasonable attorneys’ fees) on account of, or arising out of, the
operation, maintenance or repair of the Project’s common areas or the negligence
or willful misconduct of Lessor, its employees, agents, contractors or invitees.

B.            Liability Insurance.  Lessee shall, at its expense, obtain and
keep in force during the term of this Lease a policy of Commercial General
Liability insurance insuring Lessor and Lessee, with cross-liability
endorsements, against any liability arising out of the condition, use, or
occupancy of the Premises and all areas appurtenant thereto, including parking
areas.  Such insurance shall be in an amount satisfactory to Lessor of not less
than three million dollars ($3,000,000) for bodily injury or death as a result
of one occurrence, and one million dollars ($1,000,000) for damage to property
as a result of any one occurrence.  The insurance shall be with an insurance
company who carries a financial rating of not less than “A-VII”, as designated
in the most current Best’s Insurance Reports.  Prior to possession, Lessee shall
deliver to Lessor a certificate of insurance evidencing the existence of the
policy which (1) names Lessor as an additional insured, (2) shall not be
canceled or altered without thirty (30) days’ prior written notice to Lessor,
(3) insures performance of the indemnity set forth in this Section 9(A), and (4)
coverage is primary and any coverage by Lessor is in excess thereto.

C.            Lessor’s Insurance.  Lessor shall obtain and keep in force during
the term of this Lease a policy or policies of insurance covering loss or damage
to the Premises (which may include earthquake and/or flood insurance), in the
amount of the full replacement value thereof.  Lessee shall pay to Lessor its
Pro-Rata Share of the cost of said insurance (including deductibles) within
twenty (20) days of Lessee’s receipt of Lessor’s invoice demanding such
payment.  In no event shall the annual premium for earthquake insurance be more
than one and on-half (1-1/2) times the premium for the property insurance. 
Lessor shall also carry, on the Project, during the term, Commercial General
Liability Insurance with an insurance company who carries a financial rating of
not less than “A-VII”, as designated in the most current Best’s Insurance
Reports, providing coverage of not less than Five Million Dollars
($5,000,000.00) in combined Bodily Injury and Property Damage Liability.

D.            Waiver of Subrogation.  Notwithstanding anything to the contrary
in this Lease, the parties hereto release each other and their respective
agents, employees, successors, assigns and sublessees from all liability for
damage to any property that is caused by or results from a risk which is
actually insured against or which is required to be insured against under this
Lease, without regard to the negligence or willful misconduct of the entity so
released.  Each party shall use its best efforts to cause each insurance policy
it obtains to provide that the insurer thereunder

8


--------------------------------------------------------------------------------


waives all rights of recovery by way of subrogation as required herein in
connection with any injury or damage covered by the policy.  If the insurance
policy cannot be obtained with the waiver of subrogation, or if the waiver of
subrogation is available only at additional cost and the party for whose benefit
the waiver is not obtained does not pay the additional cost, then the party
obtaining the insurance immediately shall notify the other party of that fact.

10.           Reimbursable Expenses and Utilities.  Lessee shall pay its
Pro-Rata Share of all water, gas, light, heat, power, electricity, telephone
(for the fire safety system), trash removal, landscaping, sewer charges, and all
other services, including normal and customary property management fees capped
at 2.5% of the Base Rent (“Management Fee”), supplied to or consumed on the
Premises.  .  All capital expenditures shall be amortized over the useful life
of the applicable item; as used herein, “capital expenditures” means
expenditures which, in accordance with generally accepted accounting principles,
are not fully chargeable to current expense in the year the expenditure is
incurred.  In the event that any such services are billed directly to Lessor,
then Lessee shall pay Lessor for such expenses within twenty (20) days of
Lessee’s receipt of Lessor’s invoice demanding payment.  In the event that
utilities to the Premises are interrupted to the Premises for more than three
(3) days, Lessee’s Rent shall abate for the time that utilities are down to the
extent that insurance proceeds are available to Lessor.

Notwithstanding the foregoing, Reimbursable Expenses and Utilities shall not,
however, include:

(A)                              any payments under a ground lease or master
lease;

(B)                                the cost of any item reimbursable under the
terms of any insurance policy or condemnation proceeds or which would be
reimbursable from insurance required to be maintained by Lessor under this Lease
provided that such proceeds are actually received.  Lessor will use its best
efforts to obtain any such proceeds it is entitled to;

(C)                                marketing and promotional costs, including
but not limited to leasing commissions, real estate brokerage commissions, and
attorneys’ fees in connection with the negotiation and preparation of letters,
deal memos, letters of intent, leases, subleases and/or assignments, space
planning costs, and other costs and expenses incurred in connection with lease,
sublease and/or assignment negotiations and transactions with present or
prospective tenants;

(D)                               costs incurred by Lessor due to any violation
of the terms and conditions of any other lease of space or occupancy agreement
in the Project (excluding the Premises);

(E)                                 interest, principal, attorneys’ fees,
environmental investigations or reports, points, fees and other lender costs and
dosing costs on debts or amortization on any mortgage or mortgages or any other
debt instrument encumbering the Project or any part thereof or on any unsecured
debt;

(F)                                 Lessor’s general corporate overhead and
general and administrative expenses, including costs relating to accounting,
payroll, legal and computer services;

9


--------------------------------------------------------------------------------


(G)                                except for the Management Fee, salaries of
officers, executives or other employees of Lessor, any affiliate of Lessor, or
partners or affiliates of such partners or affiliates, excluding the hourly rate
of Lessor’s maintenance personnel for services provided to the Project or
Premises;

(H)                               advertising and promotional expenditures,
including but not limited to tenant newsletters and promotional gifts, events or
parties for existing or future occupants, and the costs of signs (other than the
Buildings’ directory) in or on the Buildings identifying the owner of the
buildings or other tenants’ signs and any costs related to the celebration or
acknowledgment of Holidays;

(I)                                    electric power or other utility costs for
which any other tenant directly contracts with the local public service company;

(J)                                   costs, penalties, fines, or awards and
interest incurred from (i) the negligence, or intentional misconduct of Lessor
or its agents, or of any other tenant, or any vendors, contractors or providers
of materials or services selected, hired or engaged by Lessor or its agents,
(ii) Lessor’s violations of law, or (iii) negligence or inability or
unwillingness to make payments and/or to file any income tax, other tax or
informational returns when due;

(K)                               costs which are paid under any contractor,
manufacturer or supplier warranty; .

(L)                                 except to the extent caused by Lessee, its
employees, agents or contractors, costs arising from the presence or removal of
Hazardous Substances located in the Project, including, without limitation, any
costs incurred pursuant to the requirements of any governmental laws,
ordinances, regulations or orders relating to health, safety or environmental
conditions, including but not limited to regulations concerning asbestos, soil
and ground water conditions or contamination regarding Hazardous Substances;

(M)                            costs arising from Lessor’s charitable or
political contributions;

(N)                               costs arising from any type of insurance
maintained by Lessor which is nor required or allowed to be maintained by Lessor
pursuant to Section 9 of this Lease;

(0)                                  the cost of maintaining (excluding routine
maintenance costs) of any sculpture, paintings or other objects of art, the
costs for sculpture, paintings or other objects of art or the insuring (except
if such insurance is part of Lessor’s standard insurance and does not require
any additional premium), repair or maintenance thereof;

(P)                                 subject to Section 26, the costs (including
in connection therewith all attorneys’ fees and costs of settlement judgments
and payments in lieu thereof) arising from claims, disputes or potential
disputes in connection with potential or actual claims; litigation or
arbitrations pertaining to Lessor and/or the Project

10


--------------------------------------------------------------------------------


(Q)                               costs incurred in removing and storing the
property of former tenants or occupants of the Project;

(R)                                (i) the cost of installing, operating and
maintaining any specialty service, observatory, broadcasting facilities,
luncheon club, museum, athletic or recreational club, or child care facility,
and (ii) the cost of installing, operating and maintaining any other service
operated or supplied by or normally operated or supplied by a third party under
an agreement between a third party and a landlord, provided that none of the
above are imposed on Lessee;

(S)                                 reserves of any kind, including but not
limited to replacement reserves, and reserves for bad debts or lost rent or any
similar charge not involving the payment of money to third parties, excluding
however impounds for property taxes and/or insurance if required by Lessor’s
lender,

(T)                                Lessee’s pro-rata share for expenses in
maintaining and repairing the parking lot only shall be approximately 54.73%
(based on Lessee receiving 330 parking spaces of the total of 603 spaces in the
Project).

Lessor shall maintain at all times during the term of this Lease, at the office
of Lessor, complete and accurate books of account and records prepared in
accordance with generally accepted accounting principles with respect to
Reimbursable Expenses and Utilities and property taxes, and shall retain such
books and records, as well as contracts, bills, vouchers, and checks, and such
other documents as are reasonably necessary to properly audit the Reimbursable
Expenses and Utilities and property taxes.  Lessee shall have the right, at its
own cost and expense (except as provided below) to audit or inspect Lessor’s
records with respect to Reimbursable Expenses and Utilities and property
expenses for any Lease year.  Lessee’s right to audit must commence within
ninety (90) days from Lessee’s receipt of an invoice from Lessor.  Lessee shall
give Lessor not less than thirty (30) days prior written notice of its intention
to conduct such audit.  Lessor shall cooperate with Lessee during the course of
any such audit, which shall be conducted during normal business hours.  If such
audit discloses that the amount paid by Lessee as Reimbursable Expenses and/or
Utilities and/or property taxes has been overstated by more than ten percent
(10%), then, in addition to immediately repaying such overpayment to Lessee with
interest, Lessor shall also pay the reasonable costs by Lessee in connection
with such audit.

11.           Repairs and Maintenance.

A.            Subject to provisions of Section 15, Lessor shall keep and
maintain in good order, condition and repair the structural elements of the
Premises including the roof, roof membrane, paving, floor slab, foundation,
exterior walls, landscaping, irrigation and elevators.  Lessor shall make such
repairs, replacements, alterations or improvements as Lessor deems reasonably
necessary with respect to its obligations above.  Lessee shall pay to Lessor,
within twenty (20) days of Lessor’s invoice to Lessee therefore, Lessee’s
Pro-Rata Share of such repairs, replacements, alterations or improvements.  In
the event that the cost of any replacement or improvement required pursuant to
the above obligation exceeds $20,000 per occurrence, the amount in excess of
$20,000 shall be amortized over the useful life of such replacements or

11


--------------------------------------------------------------------------------


improvements.  Lessee shall be responsible to pay its pro-rata share of such
excess on a monthly basis, as Additional Rent, for as long as the useful life
coincides with the lease term.  Notwithstanding the foregoing, if the reason for
any repair, replacement, alteration or improvement is caused by Lessee or arises
because of a breach of Lessee’s obligations under this Lease, then Lessee shall
pay 100% of the costs or expense to remedy the same.

B.            Except as expressly provided in Section 11(A) above, Lessee shall,
at its sole cost, keep and maintain the entire Premises and every part thereof,
including, without limitation, the windows, window frames, plate glass, glazing,
truck doors, doors, all door hardware, interior of the Premises, interior walls
and partitions, and electrical, plumbing, lighting, heating, and air
conditioning systems in good and sanitary order, condition, and repair.  Lessee
shall, at all times during the Lease term and at his expense, have in effect a
service contract for the maintenance of the heating, ventilating, and
air-conditioning (HVAC) equipment with an HVAC repair and maintenance contractor
approved by Lessor which provides for periodic inspection and servicing at least
once every three (3) months during the term hereof.  Lessee shall further
provide Lessor with a copy of such contract and all periodic service reports.

Should Lessee fail to maintain the Premises or make repairs required of Lessee
hereunder within ten (10) days after written notice from Lessor, lessor, in
addition to all other remedies available hereunder or by law, and without
waiving any alternative remedies, may make the same, and in that event, Lessee
shall reimburse Lessor as additional rent for the cost of such maintenance or
repairs on the next date upon which rent becomes due.

12.           Alterations and Additions.  Lessee shall not make, or suffer to be
made, any alterations, improvements, or additions in, on, or about, or to the
Premises or any part thereof, except those improvements that are nonstructural
in nature and do not affect the building mechanical systems including but not
limited to the electrical, plumbing, and HVAC systems without prior written
consent of Lessor, which consent shall not be unreasonably withheld, conditioned
or delayed, and without a valid building permit issued by the appropriate
governmental authority.  In the event of any alteration, addition or
improvements to the Premises, Lessee shall provide Lessor notification by
submission of plans.  As it pertains to structural alterations or improvements,
Lessor retains, at his sole option, the right to retain a General Contractor of
his own choosing, provided that said General Contractor is competitive in its
costs, to perform all repairs, alterations, improvements, or additions in, on,
about, or to said Premises or any part thereof.  As a condition to giving such
consent, Lessor may require that Lessee agree to remove any such alterations,
improvements, or additions made by Lessee at the termination of this Lease and
to restore the Premises to their prior condition, provided that Lessor notifies
Lessee of its obligation to do so at the time of providing its consent to such
alterations.  Any alteration, addition, or improvement to the Premises shall
become the property of Lessor upon installation, and shall remain upon and be
surrendered with the Premises at the termination of this Lease.  Alterations and
additions which are not to be deemed as trade fixtures include heating,
lighting, electrical systems, air conditioning, partitioning, carpeting, or any
other installation which has become an integral part of the Premises (except for
Lessee’s signage).

Notwithstanding anything to the contrary herein, if, during the term hereof, any
alteration, addition, or change of any sort through all or any portion of the
Premises or of the building of which the Premises form a part, is required by
law, regulation, ordinance, or order of

12


--------------------------------------------------------------------------------


any public agency then if such legal requirement is not imposed because of
Lessee’s specific use of the Premises and is not “triggered” by Lessee’s
alterations or Lessee’s application for a building permit or any other
governmental approval (in which instance Lessee shall be responsible for 100% of
the cost of such improvement) and if such legal requirement was not in effect on
the Lease Commencement Date, Lessor shall be responsible for constructing such
improvement and Lessee shall be responsible for its proportional share of the
cost for said improvement, amortized over the useful life of such improvement
that coincides with the remaining Lease term including any extensions.

13.           Acceptance of the Premises and Covenant to Surrender.  By entry
and taking possession of the Premises pursuant to this Lease, Lessee accepts the
Premises as being in good and sanitary order, condition, and repair, and accepts
the Premises in their condition existing as of date of such entry.

Lessee agrees on the last day of the term hereof, or on sooner termination of
this Lease, to surrender the Premises, together with all alterations, additions,
and improvements which may have been made in, to, or on the Premises by Lessor
or Lessee, unto Lessor in good and sanitary order, condition, and repair,
excepting for such wear and tear as would be normal for the period of the
Lessee’s occupancy and damage and destruction.  Lessee, on or before the end of
the term or sooner termination of this Lease, shall remove all its personal
property and trade fixtures from the Premises, and all property not so removed
shall be deemed abandoned by Lessee.  Lessee further agrees that at the end or
sooner termination of this Lease, Lessee, at its sole expense, shall have the
carpets steamed cleaned, the walls and columns painted, the flooring waxed, any
damaged ceiling tiles replaced, the windows cleaned, the drapes cleaned, and any
damaged doors replaced if necessary to restore the Premises to its original
condition, normal wear and tear excepted.

If the Premises are not surrendered at the end of the term or sooner termination
of this Lease, Lessee shall indemnify Lessor against loss or liability resulting
from delay by Lessee in so surrendering the Premises, including, without
limitation, any claims made by any succeeding tenant founded on such delay.

14.           Default.  The occurrence of any one or more of the following
events shall constitute a material default and breach of the Lease by Lessee:

Monetary Default.  Failure by Lessee to make any payment required within ten
(10) days following written notice that the same is past due;

Non-Monetary Default.  Failure by Lessee to observe or perform any of the
covenants, conditions, or provisions of this Lease, other than the making of any
payment, where such failure shall continue for a period of thirty (30) days
after written notice from Lessor; provided, that if the nature of Lessee’s
obligation is such that more than thirty (30) days are required for performance,
Lessee shall not be in default if Lessee commences performance within thirty
(30) days of Lessor’s written notice and thereafter diligently completes
Lessee’s performance within a period of not more than ninety (90) days.

13


--------------------------------------------------------------------------------


In the event of any breach of this Lease by the Lessee, the Lessor has the
option of (1.) removing all persons and property from the Premises and
repossessing the Premises, in which case any of the Lessee’s property which the
Lessor removes from the Premises may be stored in a public warehouse or
elsewhere at the cost of, and for the account of, Lessee; or (2.) allowing the
Lessee to remain in full possession and control of the Premises.  If the Lessor
chooses to repossess the Premises, the Lease will automatically terminate in
accordance with the provisions of the California Civil Code, Section 1951.2.  In
the event of such termination of the Lease, the Lessor may recover from the
Lessee: (a) the worth at the time of award of the unpaid rent which had been
earned at the time of termination, including interest at Bank of America’s Prime
Rate plus 2%, (b) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Lessee proves could have
been reasonably avoided, including interest at Bank of America’s Prime Rate plus
2%, (c) the worth at the time of award of the amount by which the unpaid rent
for the balance of the term after the time of award exceeds the amount of such
rental loss that the Lessee proves could be reasonably avoided; and (d) any
other amount necessary to compensate the Lessor for all the detriment
proximately caused by the Lessee’s failure to perform his obligations under the
Lease or which, in the ordinary course of things, would be likely to result
therefrom.  ‘The worth at the time of award,” as used in (a) and (b) of this
Paragraph, is to be computed by allowing interest at Bank of America’s Prime
Rate plus 2%.  “The worth at the time of award,” as used in (c) of this
Paragraph, is to be computed by discounting the amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award, plus one percent
(1%).

If the Lessor chooses not to repossess the Premises, but allows the Lessee to
remain in full possession and control of the Premises, then, in accordance with
provisions of the California Civil Code, Section 1951.4, the Lessor may treat
the Lease as being in full force and effect, and may collect from the Lessee all
rents as they become due through the termination date of the Lease, as specified
in the Lease.  For the purpose of this paragraph, the following do not
constitute a termination of Lessee’s right to possession: (1.) acts of
maintenance or preservation, or efforts to relet the property; (2.) the
appointment of a receiver on the initiative of the Lessor to protect his
interest under this Lease.

If Lessor elects to relet the Premises as provided in this Paragraph, rent that
Lessor receives from reletting shall be applied to the payment of: (1.) any
indebtedness from Lessee to Lessor other than rent due from Lessee; (2.) all
costs, including for maintenance, incurred by Lessor in reletting; (3.) rent due
and unpaid under this Lease.  After deducting the payments referred to in this
Paragraph, any sum remaining from the rent Lessor receives from reletting shall
be held by Lessor and applied in payment of future rent as rent becomes due
under this Lease.  In no event shall Lessee be entitled to any excess rent
received by Lessor, provided such excess rent shall be applied to all amounts
due and owing under this Lease.  If, on the date rent is due under this Lease,
the rent received from reletting is less than the rent due on that date, Lessee
shall pay to Lessor, in addition to the remaining rent due, all costs, including
for maintenance, Lessor incurred in reletting that remain after applying the
rent received from the reletting, as provided in this Paragraph.

Lessor, at any time after Lessee commits a default, shall have the right to cure
the default at Lessee’s cost, after giving Lessee at least ten (10) days’
written notice of such default.  If

14


--------------------------------------------------------------------------------


Lessor at any time, by reason of Lessee’s default, pays any sum or does any act
that requires the payment of any sum, the sum paid by Lessor shall be due
immediately from Lessee to Lessor at the time the sum is paid, and if paid at a
later date shall bear interest at Bank of America’s Prime Rate plus 2% from the
date the sum is paid by Lessor until Lessor is reimbursed by Lessee.  The sum,
together with interest on it, shall be additional rent.

Rent not paid when due shall bear interest at Bank of America’s Prime Rate plus
2% from the date due until paid.

15.           Destruction.

A.            Repair of Damage to Premises by Lessor.  If the Premises or any
common areas of the Project serving or providing access to the Premises shall be
damaged by fire or other casualty, Lessor shall promptly and diligently, subject
to reasonable delays for insurance adjustment or other matters beyond Lessor’s
reasonable control, and subject to all other terms of this Section 15, restore
the Premises and the common areas of the Project serving or providing access to
the Premises.  Such restoration shall be to substantially the same condition of
the Project, the Premises, and common areas prior to the casualty, except for
modifications required by zoning and building codes and other laws, provided
access to the Premises and any common restrooms serving the Premises shall not
be materially impaired.  Upon the occurrence of any damage to the Premises,
Lessor shall repair any injury or damage to the Tenant Improvements and
alterations installed in the Premises pursuant to Section 12, and shall return
such Tenant Improvements and alterations to their original condition.  In
connection with such repairs and replacements, Lessee shall, prior to the
commencement of construction, submit to Lessor for Lessor’s review and approval,
all plans, specifications and working drawings relating thereto, and Lessor
shall select the contractors to perform such improvement work with the input of
Lessee.  Lessor shall not be liable for any inconvenience or annoyance to Lessee
or its visitors, or injury to Lessee’s business resulting from such damage or
the repair thereof, provided however, that if such fire or other casualty shall
have damaged the Premises or common areas necessary to Lessee’s occupancy,
Lessor shall allow Lessee a proportionate abatement of Rent during the time and
to the extent the Premises are unfit for occupancy for the purposes permitted
under this Lease, and not occupied by Lessee as a result thereof; provided,
however, that if the Premises is damaged such that the remaining portion thereof
is not sufficient to allow Lessee to conduct its business operations from such
remaining portion and Lessee does not conduct its business operations therefrom,
Lessor shall allow Lessee a total abatement of Rent during the time and to the
extent the Premises are unfit for occupancy for the purposes permitted under
this Lease, and not occupied by Lessee as result of the subject damage.

B.            Damage Near End of Term.  In the event that the Premises are
destroyed or damaged to any substantial extent (i.e. fifty (50%) or more of the
Premises) during the last twelve months of the Lease Term, and Lessee does not
exercise an available option to extend the Term (which Extension Option in the
event of such substantial damage, notwithstanding the terms of Section 4, must
be exercised within ninety (90) of the date of such damage), then
notwithstanding anything contained in this Section 15, either Lessor or Lessee
shall have the option to terminate this Lease by giving written notice to the
other party of the exercise of such option within sixty (60) days after such
damage or destruction, or if the damage has occurred such that Lessee has not
yet been obligated to exercise its Extension Option, then within thirty

15


--------------------------------------------------------------------------------


(30) days following the lapse of Lessee’s ninety (90) day period to exercise its
Extension Option, in which event this Lease shall cease and terminate as of the
date of such notice, Lessee shall pay the Rent properly apportioned up to such
date of damage, and both parties hereto shall thereafter be freed and discharged
of all further obligations hereunder, except as provided for in provisions of
this Lease which by their terms survive the expiration or earlier termination of
the Term.

C.            Uninsured Risks.  If the Premises is damaged as a result of any
casualty not covered by Lessor’s insurance required to be maintained pursuant to
Section 9 above, and if the cost to Lessor of repair would exceed fifteen
percent (15%) of the replacement cost of the Premises, Lessor may within sixty
(60) days following the date of such damage commence repair, reconstruction or
restoration of the Premises and prosecute the same diligently to completion, in
which event this Lease shall continue in full force and effect; or within said
sixty (60) day period elect not to so repair, reconstruct or restore the
Premises, in which event this Lease shall terminate with respect to the Premises
effective as of the date of such damage or destruction.  If the cost to Lessor
of repair would not exceed fifteen percent (15%) of the replacement cost of the
Premises, Lessor shall be obligated to repair such damage as soon as reasonably
possible.  In the event Lessor has the right to terminate this Lease, Lessor
shall give Lessee written notice of its intention within said sixty (60) day
period.  In the event Lessor provides Lessee written notice of Lessor’s
intention to terminate the Lease pursuant to the above provision, Lessee shall
have the right within sixty (60) days after receipt of such notice to give
Lessor written notice of Lessee’s intention to pay for the repair of the portion
of said damage in excess of fifteen percent (15%) of the replacement cost of the
Premises so damaged, in which event this Lease shall continue in full force and
effect; and Lessee shall promptly deposit with Lessor the amount necessary to
pay for the repairs of the portion of said damage in excess of fifteen percent
(15%) of the replacement cost of the Premises or provide other suitable security
for the payment of such costs, and thereafter Lessor shall proceed to make such
repairs as soon as reasonably possible.

D.            Lessee’s Right to Terminate.  If Lessor does not elect to
terminate this Lease pursuant to Lessor’s termination night as provided above,
and the repairs cannot be completed within twenty-four (24) months after the
date of damage (as mutually agreed by Lessor and Lessee), Lessee may elect, no
earlier than sixty (60) days after the date of the damage and not later than the
later of (A) Lessor’s delivery of notice to Lessee that Lessor is not electing
to terminate this Lease or (B) ninety (90) days after the date of such damage,
to terminate this Lease by written notice to Lessor effective as of the date
specified in the notice, which date shall not be less than thirty (30) days nor
more than sixty (60) days after the date such notice is given by Lessee. 
Furthermore, if neither Lessor nor Lessee have terminated this Lease, and the
repairs are not actually completed within such twenty-four (24) month period,
Lessee shall have the right to terminate this Lease during the first five (5)
business days of each calendar month following the end of such period until such
time as the repairs are complete, by notice to Lessor (the “Damage Termination
Notice”), effective as of a date set forth in the Damage Termination Notice (the
“Damage Termination Date”), which Damage Termination Date shall not be earlier
than the end of each such month.  Lessee may at any time prior to any Damage
Termination Date void any previously delivered Damage Termination Notice. 
Notwithstanding the foregoing, if Lessee delivers a Damage Termination Notice to
Lessor, then Lessor shall have the right to suspend the occurrence of the Damage
Termination Date for a period ending thirty (30) days after the Damage
Termination Date set forth in the Damage Termination Notice by delivering to

16


--------------------------------------------------------------------------------


Lessee, within five (5) business days of Lessor’s receipt of the Damage
Termination Notice, a certificate of Lessor’s contractor responsible for the
repair of the damage certifying that it is such contractor’s good faith judgment
that the repairs shall be substantially completed within thirty (30) days after
the Damage Termination Date.  If repairs shall be substantially completed prior
to the expiration of such thirty day period, then the Damage Termination Notice
shall be of no force or effect, but if the repairs shall not be substantially
completed within such thirty-day period, then this Lease shall terminate upon
the expiration of such thirty-day period.  At any time, from time to time, after
the date occurring sixty (60) days after the date of the damage, Lessee may
request that Lessor inform Lessee of Lessor’s reasonable opinion of the date of
completion of the repairs and Lessor shall respond to such request within five
(5) business days.

E.             Obligations Upon Termination.  Upon termination of this Lease
with respect to one or both Buildings under any provisions of this Section 15,
the parties shall be released thereby without further obligations to the other
party with respect to the Premises so damaged with the surrender of possession
of the Premises to Lessor, except for items which have theretofore accrued and
be then unpaid.  In the event of any termination, all proceeds from the fire and
extended coverage insurance under Section 9, excluding only proceeds for trade
fixtures, merchandise, other personal property, and that portion of such
proceeds equal to the unamortized cost of Tenant Improvements paid by Lessee,
such amortization to be over the period of the initial term of this Lease, shall
be disbursed to Lessor (and in the event that the total insurance proceeds shall
be less than the cost of restoring the damaged Premises, Lessee shall be
entitled to receive a pro rata share of the unamortized cost of the Tenant
Improvements paid by Lessee, such pro rata share to be based upon the proportion
that the insurance proceeds paid by the insurer bears to the total cost of
restoring the damaged Premises).

16.           Condemnation.  If any part of the Premises or parking areas
associated with the Premises shall be taken for any public or quasi-public use,
under any statute of by right of eminent domain, or private purchase in lieu
thereof, and a part thereof remains, which is susceptible of occupation
hereunder, this Lease shall, as to the part so taken, terminate as of the date
title shall vest in the condemnor or purchaser, and the rent payable hereunder
shall be adjusted so that the Lessee shall be required to pay for the remainder
of the term only such portion of such rent as the value of the part remaining
after taking such bears to the value of the entire Premises prior to such
taking.  Lessor, or Lessee if 30% or more of the Premises is taken, shall have
the option to terminate this Lease in the event that such taking causes a
reduction in rent payable hereunder by fifty percent (50%) or more.  If all of
the Premises or such part thereof be taken so that there does not remain a
portion susceptible for occupation hereunder, as reasonably necessary for
Lessee’s conduct of its business as contemplated in this Lease, this Lease shall
thereupon terminate.  If a part of all of the Premises be taken, all
compensation awarded upon such taking shall go to the Lessor, and the Lessee
shall have no claim thereto, and the Lessee hereby irrevocably assigns and
transfers to the Lessor any right to compensation or damages to which the Lessee
may become entitled during the term hereof by reason of the purchase or
condemnation of all or a part of the Premises, except that Lessee shall have the
right to recover its share of any award or consideration for (1.) moving
expenses; (2.) loss or damage to Lessee’s trade fixtures, furnishings,
equipment, and other personal property; and (3.) business goodwill and (4.)
Tenant Improvements paid for by Lessee.  Each party waives the provisions of the
Code of Civil Procedure, Section 1265.130, allowing either party to petition the
Superior Court to terminate this Lease in the event of a partial taking of the
Premises.

17


--------------------------------------------------------------------------------


17.           Free from Liens.  Except for Tenant Improvements which Lessor is
responsible, Lessee shall (1.) pay for all labor and services performed for
materials used by or furnished to Lessee, or any contractor employed by Lessee
with respect to the Premises, and (2.) indemnify, defend, and hold Lessor and
the Premises harmless and free from any liens, claims, demands, encumbrances, or
judgments created or suffered by reason of any labor or services performed for
materials used by or furnished to Lessee or any contractor employed by Lessee
with respect to the Premises, and (3.) give notice to Lessor in writing five (5)
days prior to employing any laborer or contractor to perform services related,
or receiving materials for use upon the Premises, and (4.) shall post, on behalf
of Lessor, a notice of non-responsibility in accordance with the statutory
requirements of the California Civil Code, Section 3904, or any amendment
thereof.  In the event an improvement bond with a public agency in connection
with the above is required to be posted, Lessee agrees to include Lessor as an
additional obligee.

18.           Compliance with Laws.  Subject to Section 12, Lessee shall, at its
own cost, comply with and observe all requirements of all municipal, county,
state, and federal authority now in force, or which may hereafter be in force,
pertaining to the use and occupancy of the Premises.

19.           Subordination.  Lessee agrees that this Lease shall, at the option
of Lessor, be subjected and subordinated to any mortgage, deed of trust, or
other instrument of security, which has been or shall be placed on the land and
building, or land or building of which the Premises form a part, and this
subordination is hereby made effective without any further act of Lessee or
Lessor.  The Lessee shall, at any time hereinafter, on demand, execute any
commercially reasonable instruments, releases, or other documents that may be
required by any mortgagee, mortgagor, trustor, or beneficiary under any deed of
trust, for the purpose of subjecting or subordinating this Lease to the lien of
any such mortgage, deed of trust, or other instrument of security.  If Lessee
fails to execute and deliver any such documents or instruments, Lessee
irrevocably constitutes and appoints Lessor as Lessee’s special attorney-in-fact
to execute and deliver any such documents or instruments.  Any such
subordination shall be conditioned upon Lessor obtaining a Non-disturbance
Agreement in lender’s standard form.

20.           Abandonment.  Lessee shall not abandon the Premises at any time
during the term; and if Lessee shall abandon or surrender said Premises, or be
dispossessed by process of law, or otherwise, any personal property belonging to
Lessee and left on the Premises shall be deemed to be abandoned, at the option
of Lessor, except such property as may be mortgaged to Lessor; provided,
however, that Lessee shall not be deemed to have abandoned the Premises so long
as Lessee continues to pay all rents as and when due, and otherwise performs
pursuant to the terms and conditions of this Lease.

21.           Assignment and Subletting.

A.            Definitions.  For purposes of this Paragraph 21, the following
terms shall be defined as follows:

(i)                                     Sublet.  The term “Sublet” shall mean
any transfer, sublet, assignment, license or concession agreement, change of
ownership, mortgage, or hypothecation of this Lease or the Lessee’s interest in
the Lease or in and to all or a portion of the Premises.

18


--------------------------------------------------------------------------------


(ii)                                  Subrent.  The term “Subrent” shall mean
any consideration of any kind received, or to be received, by Lessee from a
Sublessee if such sums are related to Lessee’s interest in this Lease or in the
Premises, including, but not limited to, bonus money and payments (in excess of
book value) for Lessee’s assets including its trade fixtures, equipment and
other personal property, goodwill, general intangibles, and any capital stock or
other equity ownership of Lessee.

(iii)                               Sublessee.  The term “Sublessee” shall mean
the person or entity with whom a Sublet agreement is proposed to be or is made.

B.            Lessor’s Consent.  Lessee shall not enter into a Sublet without
Lessor’s prior written consent, which consent’ shall not be unreasonably
withheld, conditioned or delayed.  Any attempted or purported Sublet without
Lessor’s prior written consent shall be void and confer no rights upon any third
person and, at Lessor’s election, shall terminate this Lease.  In determining
whether or not to consent to a proposed Sublet, Lessor may consider the
following factors, among others, all of which shall be deemed reasonable: (i)
whether the proposed Sublessee has a net worth sufficient to allow it to meet
its obligations under the proposed sublease; (ii) whether the proposed use of
the Premises by the proposed Sublessee is consistent with the permitted use for
the Premises set forth in Paragraph 6 of this Lease; (iii) whether the rent
payable by the Sublessee under the proposed Sublet is set below the current fair
market rent for the subleased Premises as a subterfuge to avoid paying Lessor
its share of the profit on such transaction; (iv) whether Lessor’s consent will
result in a breach of any other lease or agreement to which Lessor is a party
affecting the Building; and (v) whether the proposed Sublet requires any
non-standard building modifications.  Each Sublessee shall agree in writing, for
the benefit of Lessor, to assume, to be bound by, and to perform the terms and
conditions and covenants of this Lease to be performed by Lessee. 
Notwithstanding anything contained herein, Lessee shall not be released from
liability for the performance of each term, condition and covenant of this Lease
by reason of Lessor’s consent to a Sublet unless Lessor specifically grants such
release in writing.  Consent by Lessor to any Sublet shall not be deemed a
consent to any subsequent Sublet.  Lessee shall reimburse Lessor for all
reasonable costs and reasonable attorneys’ fees incurred by Lessor in connection
with the evaluation, processing and/or documentation of any requested Sublet,
whether or not Lessor’s consent is granted; provided, however such costs and
fees shall not exceed Five Thousand Dollars ($5,000.00), Lessor’s reasonable
costs shall include the cost of any review or investigation by Lessor of any
hazardous or toxic materials which may be used, stored, or disposed of at the
Premises by the Sublessee, including fees paid to consultants hired to perform
such review or investigation.

C.            Information to be Furnished.  If lessee desires at any time to
Sublet the Premises or any portion thereof, it shall first notify Lessor of its
desire to do so and shall submit in writing to Lessor.  (i) the name and legal
composition of the proposed Sublessee, (ii) the nature of the proposed
Sublessee’s business to be carried on in the Premises; (iii) the terms and
provisions of the proposed Sublet and a copy of the proposed Sublet form
containing a description of the subject premises; (iv) a statement of all
consideration to be paid by the Sublessee in connection with the Sublet; (v) a
current financial statement of Lessee; and (vi) such financial information,
including financial statements, as Lessor may reasonably request concerning the
proposed Sublessee.

19


--------------------------------------------------------------------------------


D.            Lessor’s Alternatives.  At any time within ten (10) business days
after the Lessor’s receipt of the information specified in Section 21.C, Lessor
may, by written notice to Lessee, elect: (i) to consent to the Sublet by Lessee;
(ii) to refuse its consent to the Sublet, or (iii) elect to terminate this
Lease, or in the case of a partial Sublet for the entire remainder of the term,
terminate this Lease as to the portion of the Premises proposed to be Sublet,
provided, however, Lessor shall not have the right to terminate this Lease in
connection with a Permitted Transfer.  if Lessor consents to the Sublet, Lessee
may thereafter enter into a valid Sublet of the Premises.  or portion thereof,
upon the terms and conditions and.  with the proposed Sublessee set forth in the
information furnished by Lessee to Lessor pursuant to Section 21.8., subject,
however, at Lessor’s election, to the condition that seventy-five percent (75%)
of any excess of the Subrent over the Rent (after deducting Lessee’s brokers’
fees, attorneys’ fees and costs of tenant improvements associated with the
Sublet) be required to be paid by Lessee to Lessor, provided, however, Lessee
shall not be required to pay such excess in connection with a Permitted
Transfer.

E.             Proration.  If a portion of the Premises is Sublet, the pro rata
share of the Rent attributable to such partial area of the Premises shall be
determined by Lessor by dividing the Rent payable by Lessee hereunder by the
total square footage of the Premises and multiplying the resulting quotient (the
per square foot rent) by the number of square feet of the Premises which are
Sublet.

F.             Exempt Sublets.  Notwithstanding the other provisions of this
Section, any reorganization, merger, sale, assignment, transfer or hypothecation
of any ownership interest in Lessee, the sale of all or substantially all of the
assets of Lessee, the sale of Lessee’s stock to an individual(s) or to the
public or the assignment or sublease of the Premises, or any portion thereof, to
any subsidiary, parent company or affiliate (collectively, “Permitted
Transfers”) shall not be deemed an assignment of this Lease or subletting of the
Premises, provided, that such transaction is not a subterfuge by Lessee to avoid
its obligations under this Lease and, further, provided that if Lessee exists as
an entity after such transaction, it shall remain liable to Lessor for its
obligations under this Lease.

22.           Parking Charges.  Lessee agrees to pay upon demand, based on its
percent of occupancy of the entire Premises, its pro-rata share of any parking
charges, surcharges, or any other cost hereafter levied or assessed by local,
state, or federal governmental agencies in connection with the use of the
parking facilities serving the Premises, including, without limitation, parking
surcharge imposed by or under the authority of the Federal Environmental
Protection Agency.  Lessor represents that at the time of Lease execution, there
are no such parking charges.  Lessor agrees to use its best efforts to challenge
any such parking charges that may arise.  Other than parking charges that may be
imposed by a governmental agency, Lessor shall not charge Lessee any fees or
charges for parking in the Project.

23.           Insolvency or Bankruptcy.  Either (1.) the appointment of a
receiver to take possession of all or substantially all of the assets of Lessee,
or (2.) a general assignment by Lessee for the benefit of creditors, or (3.) any
action taken or suffered by Lessee under any insolvency or bankruptcy act shall
constitute a breach of this Lease by Lessee.  Upon the happening of any such
event, this Lease shall terminate ten (10) days after written notice of
termination from

20


--------------------------------------------------------------------------------


Lessor to Lessee.  This section is to be applied consistent with the applicable
state and federal law in effect at the time such event occurs.

24.           Lessor Loan or Sale.  Lessee agrees promptly following request by
Lessor to (1.) execute and deliver to Lessor any documents, including estoppel
certificates presented to Lessee by Lessor, (a.) certifying that this Lease is
unmodified and in full force and effect, or, if modified, stating the nature of
such modification and certifying that this Lease, as so modified, is in full
force and effect and the date to which the rent and other charges are paid in
advance, if any, and (b.) acknowledging that there are not, to Lessee’s
knowledge, any uncured defaults on the part of Lessor hereunder, and (c.)
evidencing the status of the Lease as may be required either by a lender making
a loan to Lessor, to be secured by deed of trust or mortgage covering the
Premises, or a purchaser of the Premises from Lessor, and (2.) deliver to Lessor
the current financial statements (annual report or 10K) of Lessee.  Lessee’s
failure to deliver an estoppel certificate within ten (10) business days
following such request shall constitute a default under this Lease and shall be
conclusive upon Lessee that this Lease is in full force and effect and has not
been modified except as may be represented by Lessor.  Failure of Lessee to
deliver the estoppel certificates within the ten (10) business days shall be
deemed a breach of this Lease.

25.           Surrender of Lease.  The voluntary or other surrender of this
Lease by Lessee, or a mutual cancellation thereof, shall not work a merger nor
relieve Lessee of any of Lessee’s obligations under this Lease, and shall, at
the option of Lessor, terminate all or any existing Subleases or Subtenancies,
or may, at the option of Lessor, operate as an assignment to it of any or all
such Subleases or Subtenancies.

26.           Attorneys’ Fees.  If, for any reason, any suit be initiated to
enforce any provision of this Lease, the prevailing party shall be entitled to
legal costs, expert witness expenses, and reasonable attorneys’ fees, as fixed
by the court.

27.           Notices.  All notices to be given to Lessee may be given in
writing, personally, or by depositing the same in the United States mail,
postage prepaid, and addressed to Lessee at the said Premises, whether or not
Lessee has departed from, abandoned, or vacated the Premises.  Any notice or
document required or permitted by this Lease to be given Lessor shall be
addressed to Lessor at the address set forth below, or at such other address as
it may have theretofore specified by notice delivered in accordance herewith:

LESSOR:

WTA Kifer LLC

 

 

900 Welch Road, Suite 10

 

 

Palo Alto, California 94304

 

 

 

 

LESSEE:

Zoran Corporation

 

 

1390 Kifer Road

 

 

Sunnyvale, CA 94086

 

28.           Transfer of Security.  If any security be given by Lessee to
secure the faithful performance of all or any of the covenants of this Lease on
the part of Lessee, Lessor shall either deliver the security, as such, to the
purchaser of the reversion or return it to Lessee, in the event that the
reversion be sold, and thereupon Lessor shall be discharged from any further
liability in

21


--------------------------------------------------------------------------------


reference thereto, provided in the event the security is delivered to such
purchaser, such purchaser agrees to assume in writing Lessor’s obligations under
this Lease.

29.           Waiver.  The waiver by Lessor or Lessee of any breach of any term,
covenant, or condition, herein contained shall not be deemed to be a waiver of
such term, covenant, or condition, or any subsequent breach of the same or any
other term, covenant, or condition herein contained.  The subsequent acceptance
of rent hereunder by Lessor shall not be deemed to be a waiver of any preceding
breach by Lessee of any term, covenant, or condition of this Lease, other than
the failure of Lessee to pay the particular rental so accepted, regardless of
Lessor’s knowledge of such preceding breach at the time of acceptance of such
rent.

30.           Holding Over.  Any holding over after the expiration of the term
or any extension thereof, with the consent of Lessor, shall be construed to be a
tenancy from month-to-month, at a rental of one and one-half (1-1/2) times the
previous month’s rental rate per month, and shall otherwise be on the terms and
conditions herein specified, so far as applicable.

31.           Covenants, Conditions, and Restrictions.  Not applicable.

32.           Limitation on Lessors Liability.  If Lessor is in default of this
Lease, and, as a consequence, Lessee recovers a money judgment against Lessor,
the judgment shall be satisfied only out of the interest of Lessor in the
Premises, or in the building, other improvements, and land of which the Premises
are part, and out of rent or other income from such real property receivable by
Lessor or out of the consideration received by Lessor from the sale or other
disposition of all or any part of Lessor’s right, title, and interest in the
Premises or in the building, other improvements, and land of which the Premises
are part.  Neither Lessor nor any of the partners comprising the partnership
designated as Lessor shall be personally liable for any deficiency.

33.           Disclosure.  Lessor’s listing brokers, Dennis Chamber and Steve
Horton of CPS, are minority members of WTA Kifer LLC, the ownership entity of
the Project.

34.           Recording of Lease.  Neither party may record this Lease. 
However, Lessee shall have the right to record a Memorandum of Lease provided
that Lessee removes any such Memorandum of Lease upon Lease expiration.

35.           Signage.  Lessee, at Lessee’s sole cost and expense, shall have
the right to display its corporate name and logo on the top of the building in
which the Premises are located and in the front of the project entrance.  In
addition, Lessee shall have the right to signage (its Pro-Rata Share on the top
position) on a monument at the street entrance.  Lessor shall provide the
monument for said signage.  All signage shall comply with City of Sunnyvale
rules and regulations and must be approved by Lessor, which consent shall not be
unreasonably withheld.  Lessee shall be responsible for removing all building
signage (excluding the monument signage) and restoring the affected areas at the
termination of the Lease.

36.           Use of the Roof.  Lessee shall have the nonexclusive right to use
the roof of the Premises at no charge to place and maintain telecommunications
antennas, microwave or satellite dishes and other communications equipment. 
Such use of the roof shall be subject to receipt of all required government
approvals, at Lessee’s sole cost and expense.  The placements of any such

22


--------------------------------------------------------------------------------


antennas or satellite dishes or other communications equipment on the roof, the
modifications of the roof to accommodate such equipment, and the installation of
any such equipment shall be subject to Lessor’s reasonable prior approval of
plans and methods therefor.  Such use of the roof shall not restrict, impair or
negate any warranty relating to the roof and Lessee shall be responsible for any
and all damage, leakage or extraordinary wear and tear to the roof occurring as
a result of such use of the roof.  Installation of such equipment shall be
supervised by Lessor and performed in a first class workmanlike manner.  Lessee
shall remove any such equipment at the termination of the Lease and repair and
restore the affected areas.

Lessee shall not be allowed to rent or lease the roof to third parties.

37.           Option to Purchase.  Lessee shall have a one time right of first
offer to purchase the Project (1390 and 1400 Kifer Road).  In the event Lessor
decides to sell the Project, Lessor shall notify Lessee of its intent in
writing.  If Lessor and Lessee cannot agree on a purchase price and business
terms within fifteen (15) calendar days of Lessee’s receipt of Lessor’s notice,
then Lessor shall have no further obligation to Lessee and shall have the right
to market the building for sale to any third party.

38.           Brokers.  Each party represents and warrants to the other that it
has had no dealing with any broker or agent other than Studley and CPS (the
“Brokers”), who shall be compensated by Lessor in accordance with a separate
agreement between Lessor and the Brokers.  Lessee and Lessor shall each
indemnify, defend and hold the other party harmless from and against any and all
liabilities for commissions or other compensation or charges claimed by any
other broker or agent based on dealings with the indemnifying party with respect
to this Lease.  The foregoing indemnity shall survive termination or earlier
expiration of this Lease.

39.           Miscellaneous.

A.                                   Time is of the essence of this Lease, and
of each and all of its provisions.

B.                                     The term “building” shall mean the
building in which the Premises are situated.

C.                                     If the building is leased to more than
one tenant, then each such tenant, its agents, officers, employees, and
invitees, shall have the non-exclusive right (in conjunction with the use of the
part of the building leased to such tenant) to make reasonable use of any
driveways, sidewalks, and parking areas located on the parcel of land on which
the building is situated, except such parking areas as may from time to time be
leased for exclusive use by other tenant(s), provided that at all times 330
parking spaces shall be assigned, on a nonexclusive basis, to Lessee.

D.                                    The term “assign” shall include the term
“transfer.”

E.                                      The invalidity or unenforceability of
any provision of this Lease shall not affect the validity or enforceability of
the remainder of this Lease.

F.                                      All parties hereto have equally
participated in the preparation of this Lease.

23


--------------------------------------------------------------------------------


G.                                     The headings and titles to the Paragraphs
of this Lease are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part thereof.

H.                                    Lessor has made no representation(s)
whatsoever to Lessee (express or implied) except as may be expressly stated in
writing in this Lease instrument.

I.                                         This instrument contains all of the
agreements and conditions made between the parties hereto, and may not be
modified orally or in any other manner than by agreement in writing, signed by
all of the parties hereto or their respective successors in interest.

J.                                        It is understood and agreed that the
remedies herein given to Lessor shall be cumulative, and the exercise of any one
remedy by Lessor shall not be to the exclusion of any other remedy.

K.                                    The covenants and conditions herein
contained shall, subject to the provisions as to assignment, apply to and bind
the heirs, successors, executors, and administrators, and assigns of all the
parties hereto; and all of the parties hereto shall jointly and severally be
liable hereunder.

L.                                      This Lease has been negotiated by the
parties hereto and the language hereof shall not be construed for or against
either party.

M.                                 All exhibits to which reference is made are
deemed incorporated into this Lease, whether covenants or conditions, on the
part of Lessee shall be deemed to be both covenants and conditions.

IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease on the date first
above-written.

LESSOR:
WTA Kifer LLC

 

LESSEE:
Zoran Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

Carolee White, Trustee
WTA Kifer LLC
Managing Member

 

 

 

Kan Schneider
Senior Vice President, Finance and CFO

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Christopher Denten
Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

Date:

 

 

 

 

24


--------------------------------------------------------------------------------


EXHIBIT A

 

Site plan to be attached


--------------------------------------------------------------------------------


EXHIBIT B - page 4 (see First Floor Plan page 1)

Tenant Improvement Restoration Summary for 1390 Kifer Road

Lessor retains the right to have the Lessee restore the premises, as noted, at
the term of the lease:

Restoration shall include the removal of the Theater and Demo Room finishes and
improvements and related use rooms to convert back to the Open Office/Conference
Room building standards and shall include but, not be limited to;

1.                                       Removal of all fixed theater seating,
floor lighting strips, raised stage platform & steps, projection and display
equipment, speakers, screens and curtains.

2.                                       Removal of all walls that block the
exterior windows including patching of the portion of walls to remain.

3.                                       Removal of curtain pocket wall
(Rm.1008) and related patching to enclose room.

4.                                       Replacement of the building standard
white ceiling grid & tiles including the removal of the secondary can and spot
lighting system.  Lighting shall be provided with building standard switching. 
HVAC grills shall be white.  Fire sprinkler heads and escutcheons shall match
the building standard.

5.                                       Removal of all acoustical wall panels,
including the patching of wall due to removal.

6.                                       Removal of all display casework and
free-standing displays.

The Lessee shall provide all necessary design and permit fees, construction
restoration drawings, supervision, and clean-up as required for move-out. 
Lessee shall coordinate the complete scope of work with H&S, Inc. property
managers and obtain approval from the Lessor, prior to beginning any of the
work.

 


--------------------------------------------------------------------------------


FIRST AMENDMENT TO LEASE AGREEMENT

FIRST AMENDMENT dated as of the 19th day of May, 2006 by and between Wta Kifer
LLC (hereinafter called “Lessor”) and Yahoo! Inc. (hereinafter called “Lessee”).

RECITALS

A.            Lessor and Lessee entered into that certain Lease Agreement
(hereinafter referred to as the “Lease”) dated the 1st day of March, 1999,
covering the Premises situated in the City of Sunnyvale, County of Santa Clara,
California: +/- 88,924 square foot building known as 1390 Kifer Road, Sunnyvale,
California for a lease term expiring November 30, 2006.

Lessee subsequently entered into that certain Sublease Agreement (hereinafter
referred to as the “Sublease Agreement”) dated the 18th day of June, 2001 by and
between Yahoo! Inc. and Oak Technology, Inc. (predecessor-in-interest to Zoran
Corporation (“Sublessee”)).

B.            Lessor and Lessee desire to amend the Lease for the purpose of
mutual cancellation of the Lease as of September 30th, 2006 (“Early Termination
Date”).

NOW THEREFORE, in consideration of the mutual covenants and conditions herein
contained, Lessor and Lessee hereby agree as follows:

1.             The Lease shall be terminated and the Premises surrendered as of
the Early Termination Date pursuant to the following terms and conditions:

a.                                       All Rent and operating expenses shall
be paid by Lessee through the Early Termination Date.

b.                                      Lessee shall have no obligation to
remove any alterations pursuant to Section 12 of the Lease.

c.                                       Lessor shall pay to Lessee, on or
before September 30, 2006, $65,000 as a termination fee and not as a penalty.

2.             Pursuant to Section 8 (Termination of Master Lease) of the
Sublease Agreement, Lessor, Lessee and Sublessee acknowledge and agree the
Sublease Agreement shall also be terminated effective as of September 30, 2006.

3.             Provided that the provisions contained in Sections 1 and 2 above
are satisfied, the Lease and Sublease Agreement shall be terminated as of the
Early Termination Date.

4.             Except for the obligations which survive the expiration of the
term of the Lease and the obligations set forth in this First Amendment to Lease
Agreement, Lessor and Lessee, effective as of the Early Termination Date, do
hereby mutually release each other, their respective heirs, personal
representatives, successors and assigns of and from all claims, demands, actions
and causes of actions of every kind and nature whatsoever arising out of the
Lease.


--------------------------------------------------------------------------------


Except as modified herein, all other terms and conditions of the Lease remain in
full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Lease Agreement as of the day and year first above written.

WTA Kifer LLC
(“Lessor”)

 

YAHOO! INC.
(“Lessee”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

Carolee White, Trustee
Managing Member

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledged and Agreed to by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ZORAN CORPORATION
(“Sublessee”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Karl Schneider, Senior Vice
President, Finance and CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------